Name: 81/85/EEC: Commission Decision of 29 January 1981 authorizing the Italian Republic to take intra-Community surveillance measures in respect of imports of bananas originating in certain third countries and put into free circulation in the other Member States (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1981-03-05

 Avis juridique important|31981D008581/85/EEC: Commission Decision of 29 January 1981 authorizing the Italian Republic to take intra-Community surveillance measures in respect of imports of bananas originating in certain third countries and put into free circulation in the other Member States (Only the Italian text is authentic) Official Journal L 058 , 05/03/1981 P. 0031 - 0032****( 1 ) OJ NO L 16 , 22 . 1 . 1980 , P . 14 . COMMISSION DECISION OF 29 JANUARY 1981 AUTHORIZING THE ITALIAN REPUBLIC TO TAKE INTRA-COMMUNITY SURVEILLANCE MEASURES IN RESPECT OF IMPORTS OF BANANAS ORIGINATING IN CERTAIN THIRD COUNTRIES AND PUT INTO FREE CIRCULATION IN THE OTHER MEMBER STATES ( ONLY THE ITALIAN TEXT IS AUTHENTIC ) ( 81/85/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLE 115 THEREOF , WHEREAS ARTICLE 30 ET SEQ . OF THE TREATY , CONCERNING THE ELIMINATION OF QUANTITATIVE RESTRICTIONS AND ALL MEASURES HAVING EQUIVALENT EFFECT , APPLY WITHOUT DISTINCTION TO PRODUCTS ORIGINATING IN THE COMMUNITY AND THOSE THAT HAVE BEEN PUT INTO FREE CIRCULATION IN ANY OF THE MEMBER STATES IRRESPECTIVE OF THEIR ORIGIN ; WHEREAS , UNDER THESE ARRANGEMENTS , THE REQUIREMENT , BE IT PURELY FORMAL , IN INTRA-COMMUNITY TRADE OF AN IMPORT LICENCE OR ANY SIMILAR PROCEDURE IS PROHIBITED ; WHEREAS , IN ADDITION , ARTICLE 9 ( 2 ) OF THE TREATY PRECLUDES ANY ADMINISTRATIVE PROCEDURE DESIGNED TO ESTABLISH DIFFERENT RULES FOR THE MOVEMENT OF GOODS ACCORDING TO WHETHER THEY ORIGINATE IN THE COMMUNITY OR ORIGINATED IN THIRD COUNTRIES AND HAVE BEEN PUT INTO FREE CIRCULATION IN ONE OF THE MEMBER STATES ; WHEREAS , HOWEVER , THE FULL APPLICATION OF THESE PRINCIPLES PRESUPPOSES THE EFFECTIVE ESTABLISHMENT OF A COMMON COMMERCIAL POLICY ; WHEREAS THE ESTABLISHMENT OF SUCH A POLICY IS NOT YET COMPLETE AS REGARDS THE MEASURES RELATING TO LIBERALIZATION OR QUANTITATIVE RESTRICTION OF IMPORTS OF PRODUCTS FROM THIRD COUNTRIES ; WHEREAS THE FACT THAT THE COMMON COMMERCIAL POLICY HAS NOT YET BEEN FULLY ESTABLISHED MEANS THAT THERE WILL STILL BE DISPARITIES AMONG THE MEMBER STATES ' COMMERCIAL POLICIES WHICH ARE LIKELY TO CAUSE BOTH DEFLECTIONS OF TRADE AND ECONOMIC DIFFICULTIES IN ONE OR MORE OF CERTAIN MEMBER STATES ; WHEREAS ARTICLE 115 OF THE TREATY ENABLES DIFFICULTIES OF THIS TYPE TO BE PREVENTED ; WHEREAS THERE ARE STILL DISPARITIES BETWEEN MEMBER STATES AS REGARDS THE COMMERCIAL MEASURES APPLIED TO BANANAS ORIGINATING IN CERTAIN THIRD COUNTRIES ; WHEREAS THE FIRST ARTICLE OF PROTOCOL 4 TO THE LOME CONVENTION , SIGNED ON 31 OCTOBER 1979 AND PUT INTO EFFECT UNILATERALLY BY THE COMMUNITY FROM 1 MARCH 1980 , PROVIDES THAT ' AS REGARDS ITS EXPORTS OF BANANAS TO THE MARKETS OF THE COMMUNITY , NO ACP STATE WILL BE PLACED , AS REGARDS ACCESS TO ITS TRADITIONAL MARKETS AND ITS ADVANTAGES ON THOSE MARKETS , IN A LESS-FAVOURABLE SITUATION THAN IN THE PAST OR AT PRESENT ' ; WHEREAS , TO FULFIL THAT REQUIREMENT , THE ITALIAN REPUBLIC , WHICH CONSTITUTES A MAJOR TRADITIONAL MARKET FOR CERTAIN ACP STATES , STILL MAKES IMPORTS OF BANANAS ORIGINATING IN OTHER THIRD COUNTRIES SUBJECT TO QUANTITATIVE RESTRICTIONS ; WHEREAS , IN ORDER TO CONTROL IMPORTS OF SUCH PRODUCTS VIA THE OTHER MEMBER STATES , THE ITALIAN REPUBLIC HAS APPLIED TO THE COMMISSION FOR AUTHORIZATION TO INTRODUCE INTRA-COMMUNITY SURVEILLANCE OF SUCH IMPORTS ; WHEREAS IT APPEARS THAT THE SURVEILLANCE MEASURES WHICH THE ITALIAN REPUBLIC WISHES TO INTRODUCE ARE JUSTIFIED BY THE NEED TO ENSURE THE EFFECTIVENESS OF THE COMMERCIAL POLICY MEASURES IT HAS TO IMPLEMENT TO FULFIL THE REQUIREMENTS OF PROTOCOL 4 TO THE LOME CONVENTION , HAS ADOPTED THIS DECISION : ARTICLE 1 THE ITALIAN REPUBLIC IS HEREBY AUTHORIZED UNTIL 31 DECEMBER 1981 TO TAKE INTRA-COMMUNITY SURVEILLANCE MEASURES IN RESPECT OF BANANAS FALLING WITHIN CCT SUBHEADING 08.01 B , ORIGINATING IN THE THIRD COUNTRIES LISTED IN THE ANNEX HERETO AND PUT INTO FREE CIRCULATION IN THE OTHER MEMBER STATES IN ACCORDANCE WITH THE PROVISIONS OF ARTICLE 2 ( 4 ) OF DECISION 80/47/EEC ( 1 ), ARTICLE 2 THE ITALIAN REPUBLIC MAY REQUIRE IMPORTERS , WHEN CARRYING OUT THE FORMALITIES RELATING TO THE IMPORTATION OF BANANAS , TO FURNISH PARTICULARS OF ORIGIN IN ACCORDANCE WITH THE PROVISIONS OF ARTICLE 4 OF DECISION 80/47/EEC . ARTICLE 3 THIS DECISION IS ADDRESSED TO THE ITALIAN REPUBLIC . DONE AT BRUSSELS , 29 JANUARY 1981 . FOR THE COMMISSION WILHELM HAFERKAMP MEMBER OF THE COMMISSION **** ANNEX THIRD COUNTRIES OF ORIGIN REFERRED TO IN ARTICLE 1 // BOLIVIA // EL SALVADOR // CANADA // GUATEMALA // COLOMBIA // NICARAGUA // COSTA RICA // PANAMA // CUBA // PHILIPPINES // DOMINICAN REPUBLIC // USA // ECUADOR // VENEZUELA // HAITI // HONDURAS // MEXICO //